DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendments and Remarks filed on 01/10/2022
Claims 7, 10, 14 and 20 are withdrawn from consideration
Claims 3, 12, 17 and 22 have been cancelled
Claims 1, 8, 11 and 16 have been amended
Claims 1-2, 4-6, 8-9, 11, 13, 15-16, 18-19, 21, 23-24 are pending

Response to Arguments
Applicant’s arguments filed on 01/02/2022 with respect to independent claim(s) have been considered.  Applicant’s arguments with regards to 35 U.S.C §102 has been considered and appears to be persuasive.  Therefore this rejection has been withdrawn.
Applicant’s arguments with regards to 35 U.S.C §102 has been considered and appears to be persuasive.  In response to the Amendments filed on 01/02/2022 and arguments presented, Examiner has brought in a new reference that teaches the subject matter in the amended independent claims.  The arguments are related to the amended claims and a new interpretation and combination of references has been applied to meet those limitations and an explanation is set forth in the following rejection. Due to the variation in claim scope via amendments a new ground of rejection is proper.
In view of these arguments, Examiner would like to maintain the rejections as detailed in the following action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 8-9, 11, 13, 15, 16, 18-19, 21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (U.S Patent Publication Number 2017/0108705 A1) in view of Onishi et al. (US Patent Publication Number 2012/0070138 A1). 
Regarding Claim 1, Yu discloses an imaging apparatus (Fig 1-2 shows a view of the electronic device having a camera module), comprising: 
a device body (Fig 17 shows a camera with a body; Fig 18 – housing 200a); 
a first lens group on an optical axis (Fig 17 – lens group 410);
(Fig 17 – autofocus AF actuator 430) and a second actuator (Fig 17 – optical image stabilization OIS stabilizer 420);
an image sensor group on the optical axis (Fig 7-8; ¶0123; “a board (PCB not shown having an image sensor (not shown) may be provided at a lower side of the base)); and
a third actuator (Fig 23 shows an embodiment with a third actuator – a second OIS stabilizer 230) configured to adjust the distance between the group of actuators and the image sensor group, wherein the third actuator is static relative to the optical axis (In ¶0210 - ¶0214 Yu discloses that the optical axis is the Z axis and the AF actuator provide force for moving the lens along the optical axis for autofocusing and the OIS stabilizer may provide and actuating force for actuating the lens in the X and Y direction to compensate for horizontal balance) 
the first lens group and the group of actuators having an active position and an inactive position in relation to the image sensor group along the optical axis (Since Yu discloses the use of the Autofocus actuator to move the lens so as to provide autofocusing, Yu discloses the action and inactive position of the lens in relation to the image sensor), wherein:
in the inactive position the image sensor group and the group of actuators are nested (In Figs 9-11 and in ¶0127 - ¶0129 Yu discloses that after initial alignment the magnets holds the lens unit 410 at the center of the first direction (Z axis) – which could be interpreted as the inactive position; Fig 12-16 describes the working of AF actuator 430 which provides an actuating force for moving the lens carrier 431 along the first direction (Z axis) for autofocusing and as a result the focal length between the lens unit 410 and the image sensor may be automatically adjusted (¶0145).  This is interpreted as the active position).
However, Yu discloses in Fig 16 that AF actuator 430 may mount the lens 410 but fails to clearly disclose the first lens group being substantially surrounded by the first actuator and the second actuator and wherein the third actuator substantially surrounds the first lens group, wherein in the inactive position the image sensor group and the actuators are nested
Instead, in a similar endeavor, Onishi discloses the first lens group being substantially surrounded by the first actuator and the second actuator (Onishi in Fig 4 and 5 and in ¶0051 - ¶0060, teaches about the zoom motor and the focus motor (¶0131) that is on a drive frame that is substantially cylindrical.  And the figures clearly show that these drive motors surround the different lens units) and wherein the third actuator substantially surrounds the first lens group (Onishi further teaches about the third lens frame in ¶0102 - ¶0118 which constitutes a shake correction device that serves to suppress movement of the optical image sensor 141 and is disposed on the inner side of the frame 80.  The third lens frame 200 has a yaw coils and magnets and pitch coils and magnets and also shutter actuator 235 that is housed around the image sensor 141), wherein in the inactive position the image sensor group and the actuators are nested (Onishi in ¶0118 teaches that the actuator 235 is efficiently housed in the fourth lens group G4 in a retracted state. Examiner would like to state that it is well known to a person with ordinary skill in the art that an actuator is a device the combines a source or motive power to perform mechanical operations.  The drives with motors and gears taught by Onishi could also be referred to as an actuator.)
 Yu and Onishi are combinable because both are about controlling the lens in an imaging apparatus. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the actuators and drive motors surround the lens as taught by Onishi in the device disclosed by Yu.    
The suggestion/motivation for doing so would be to have a lens barrel that is more compact as disclosed by Onishi in ¶0003 and ¶0118. 
Therefore, it would have been obvious to combine Yu and Onishi to obtain the invention as specified in claims 1.

Regarding Claim 2, Yu in view of Onishi discloses wherein the first actuator is an autofocus actuator (Yu: Fig 17 – autofocus AF actuator 430) and the second actuator is an optical image stabilizer (Yu: Fig 17 – optical image stabilization OIS stabilizer 420). 

Regarding Claim 4, Yu in view of Onishi discloses wherein in the inactive position a portion of the autofocus actuator is at the same level as the image sensor group (Yu: Figs 17 and 23 discloses this). 

Regarding Claim 5, Yu in view of Onishi discloses wherein in the inactive position a portion of the autofocus actuator and the optical image stabilizer are at the same level as the image sensor group (Yu: Figs 17 and 23 discloses this). 

Regarding Claim 6, Yu in view of Onishi discloses wherein image sensor group is attached inside the device body (Yu: Fig 7-8; ¶0123; “a board (PCB not shown having an image sensor (not shown) may be provided at a lower side of the base);
the actuators are movable along the optical axis in relation to the image sensor group and the device body (Yu: In ¶0210 - ¶0214 Yu discloses that the optical axis is the Z axis and the AF actuator provide force for moving the lens along the optical axis for autofocusing). 

Regarding Claim 8, Yu in view of Onishi discloses wherein the second actuator is between the first actuator and the third actuator (Onishi teaches this throughout his disclosure and particularly in Figs 405, and 8-9). 

Regarding Claim 9, Yu in view of Onishi discloses in the active position, the first lens group and the first actuator protrude from the device body along the optical axis and the second actuator remains inside the device body (Onishi teaches this in ¶0068 - ¶0075 where he teaches that rotary protrusions are inserted in the grove and the three rotary protrusions are integral in the frame body.  Fig 3A and 3B also disclose this limitation). 

Regarding Claim 11, this claim has limitations parallel to claim 1.  Claim 11 is rejected on the same grounds as Claim 1.

Regarding Claim 13, Yu in view of Onishi discloses in the active position, the first lens group and the first actuator protrude from the device body along the optical axis causing a distance between the first lens group and the image sensor group (Onishi teaches this in ¶0068 - ¶0075 where he teaches that rotary protrusions are inserted in the grove and the three rotary protrusions are integral in the frame body.  Fig 3A and 3B also disclose this limitation). 

Regarding Claim 15, this claim has limitations parallel to claim 6.  Claim 15 is rejected on the same grounds as Claim 6. 

Regarding Claim 16, this claim has limitations parallel to claim 1.  Claim 16 is rejected on the same grounds as Claim 1.

Regarding Claim 18, this claim has limitations parallel to claim 2, 4-5.  Claim 18 is rejected on the same grounds as Claim 2, 4-5.

Regarding Claim 19, this claim has limitations parallel to claim 6.  Claim 19 is rejected on the same grounds as Claim 6.

Regarding Claim 21, Yu in view of Onishi discloses wherein the first actuator is circular in shape (Yu: Fig 13 discloses that the first actuator which is an autofocus AF actuator 430 is circular in shape). 

Regarding Claim 23, Yu in view of Onishi discloses in the inactive position the image sensor group and the group of actuators are nested inside the device body (Yu: Fig 33 discloses that the lens, sensor and actuators are nested inside the device body). 

Regarding Claim 24, Yu in view of Onishi discloses wherein the group of actuator further comprises a lifting mechanism (Yu: Since Yu in ¶0210 - ¶0214 discloses that the optical axis is the Z axis and the AF actuator provide force for moving the lens along the optical axis for autofocusing, it is clear that Yu discloses the lifting mechanism). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        February 4, 2022